     Case 8:20-cv-00853-TPB-SPF Document 8 Filed 06/25/20 Page 1 of 2 PageID 83



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

LASHAWN WASHINGTON,

        Plaintiff,

v.                                                        Case No. 8:20-cv-853-T-60SPF

HILLSBOROUGH COUNTY
COMMISSION,

      Defendant.
________________________________/

     ORDER DENYING “MOTION TO REOPEN CASE” AND DENYING WITHOUT
           PREJUDICE “MOTION FOR PRELIMINARY INJUNCTION”

        This case was initiated by Plaintiff Lashawn Washington on April 14, 2020, when

she filed a motion seeking a temporary restraining order to enjoin Defendant Hillsborough

County Commission from imposing and enforcing a curfew in Hillsborough County,

Florida. (Doc. 1). The Court denied Plaintiff’s motion after concluding that she had failed

to meet the high burden for the issuance of a temporary restraining order. (Doc. 2). The

Court informed Plaintiff that if she decided to proceed by filing a complaint, she also

needed to file a separate in forma pauperis motion to proceed without costs.

        On April 27, 2020, the Court ordered Plaintiff to show cause why the action should

not be dismissed due to her failure to file a complaint. (Doc. 3). Plaintiff responded and

requested that the Court dismiss her complaint without prejudice. (Doc. 4). The case was

dismissed without prejudice on May 7, 2020. (Doc. 5).

        On June 24, 2020, Plaintiff filed (1) a motion to reopen the case and (2) a motion for

a preliminary injunction to enjoin Defendant Hillsborough County Commission from




                                          Page 1 of 2
  Case 8:20-cv-00853-TPB-SPF Document 8 Filed 06/25/20 Page 2 of 2 PageID 84



imposing and enforcing a requirement that all persons wear face masks in public when

social distance cannot be maintained. (Docs. 6; 7).

        Upon review, the Court finds that Plaintiff has not provided good cause to reopen

the instant case. Plaintiff failed to file a complaint or a motion to proceed in forma

pauperis in this action. When the Court directed her to show cause as to why the case

should not be dismissed, Plaintiff conceded to dismissal. Moreover, Plaintiff’s instant

motion for preliminary injunction, concerning a face mask requirement, is completely

different from her original motion for temporary restraining order which concerned a

curfew. Plaintiff is not precluded from filing a new action and either paying the required

filing fee or requesting to proceed in forma pauperis in that case. But the Court declines

to allow Plaintiff to reopen the instant case and proceed here.

        It is therefore ORDERED, ADJUDGED, and DECREED:

        1. Plaintiff’s “Motion to Reopen Case” (Doc. 6) is hereby DENIED.

        2. Plaintiff’s “Motion for Preliminary Injunction” (Doc. 7) is hereby DENIED

           WITHOUT PREJUDICE.

        3. This case remains closed.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 25th day of June,

2019.




                                                   TOM BARBER
                                                   UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
